     Case 2:20-cv-02024-RFB-VCF Document 3 Filed 11/04/20 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     TEGRE MATLOCK,                                        Case No. 2:20-cv-02024-RFB-VCF
4                                            Plaintiff                    ORDER
5             v.
6     CLARK COUNTY DETENTION CENTER,
      et al.,
7
                                         Defendants
8
9
     I.      DISCUSSION
10
             On November 2, 2020, Plaintiff, an inmate in the custody of the Nevada
11
     Department of Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C.
12
     § 1983. (ECF No. 1-1). Plaintiff has neither paid the full $400 filing fee for this matter nor
13
     filed an application to proceed in forma pauperis.
14
             Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin
15
     a civil action in this Court may apply to proceed in forma pauperis in order to file the civil
16
     action without prepaying the full $400 filing fee. To apply for in forma pauperis status, the
17
     inmate must submit all three of the following documents to the Court:
18
             (1) a completed Application to Proceed in Forma Pauperis for Inmate, this
19
             Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on
20
             page 3),
21
             (2) a Financial Certificate properly signed by both the inmate and a prison or jail
22
             official (i.e. page 4 of this Court’s approved form), and
23
             (3) a copy of the inmate’s prison or jail trust fund account statement for the
24
     previous six-month period. If Plaintiff has not been at the facility a full six-month period,
25
     Plaintiff must still submit an inmate account statement for the dates he has been present
26
     at the facility.
27
             The Court will grant Plaintiff a one-time opportunity to file a fully complete
28
     application to proceed in forma pauperis containing all three of the required documents,
     Case 2:20-cv-02024-RFB-VCF Document 3 Filed 11/04/20 Page 2 of 3



1    or in the alternative, pay the full $400 filing fee for this action on or before January 4,
2    2021. Absent unusual circumstances, the Court will not grant any further extensions of
3    time.
4            If Plaintiff is unable to file a fully complete application to proceed in forma pauperis
5    with all three required documents or pay the full $400 filing fee on or before January 4,
6    2021, this case will be subject to dismissal without prejudice for Plaintiff to file a new case
7    with the Court when Plaintiff is either able to acquire all three of the documents needed
8    to file a fully complete application to proceed in forma pauperis or pays the full $400 filing
9    fee.
10           A dismissal without prejudice means Plaintiff does not give up the right to refile the
11   case with the Court, under a new case number, when Plaintiff has all three documents
12   needed to submit with an application to proceed in forma pauperis. Alternatively, Plaintiff
13   may choose not to file an application to proceed in forma pauperis and instead pay the
14   full filing fee of $400 on or before January 4, 2021 to proceed with this case.
15           The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but the Court
16   will not file the complaint unless and until Plaintiff timely files a fully complete application
17   to proceed in forma pauperis with all three documents or pays the full $400 filing fee.
18   II.     CONCLUSION
19           For the foregoing reasons, IT IS ORDERED that the Clerk of the Court will send
20   Plaintiff the approved form application to proceed in forma pauperis by an inmate, as well
21   as the document entitled information and instructions for filing an in forma pauperis
22   application.
23           IT IS FURTHER ORDERED that on or before January 4, 2021, Plaintiff will either
24   pay the full $400 filing fee for a civil action (which includes the $350 filing fee and the $50
25   administrative fee) or file with the Court:
26           (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
27           Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
28           signatures on page 3),



                                                   -2-
     Case 2:20-cv-02024-RFB-VCF Document 3 Filed 11/04/20 Page 3 of 3



1            (2) a Financial Certificate properly signed by both the inmate and a prison or jail
2            official (i.e. page 4 of this Court’s approved form), and
3            (3) a copy of the inmate’s prison or jail trust fund account statement for the
4    previous six-month period. If Plaintiff has not been at the facility a full six-month period,
5    Plaintiff must still submit an inmate account statement for the dates he has been present
6    at the facility.
7            IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
8    application to proceed in forma pauperis with all three documents or pay the full $400
9    filing fee for a civil action on or before January 4, 2021, this case will be subject to
10   dismissal without prejudice for Plaintiff to refile the case with the Court, under a new case
11   number, when Plaintiff has all three documents needed to file a complete application to
12   proceed in forma pauperis or pays the full $400 filing fee.
13           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
14   (ECF No.1-1) but will not file it at this time.
15                    11-4-2020
             DATED: __________________
16
17                                                UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28



                                                   -3-
